Citation Nr: 1628896	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  12-00 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a pulmonary disability, to include allergic rhinitis and allergies. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran served on active duty from August 2000 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In April 2012, the Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing at the Indianapolis RO.  A transcript of the hearing is associated with the claims file.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case in February 2014 to provide the Veteran a VA examination for purposes of determining the nature and etiology of any pulmonary or respiratory disability.  Documentation in the file indicates that the Veteran was notified in an April 2014 letter that he had been scheduled for a VA examination on May 12, 2014.  He was informed that if he failed to report for the examination and did not call to reschedule at least 24 hours in advance his claim would be returned to the RO.  

Information in the claims file reflects that the Veteran sent a letter, received by the VA in June 2014, explaining that he had missed his scheduled appointment because he was ill from his allergies.  He reported that he had experienced debilitating migraines, fever, cold sweats, nausea and had been coughing up dark green phlegm for three days at the time of his scheduled examination.  He reported that on the day of the appointment he had called the VA medical center and left a message telling them he would be unable to make the appointment and asking that he please be allowed to reschedule.  He reported that he was unable to travel to the appointment because it would have been unsafe for him to drive and his caretaker was unable to make arrangements to accompany him to the appointment.

Good cause having been found for his failure to appear for a scheduled VA examination, the case should be returned to the RO to reschedule the Veteran for another VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Reschedule the Veteran for a VA examination for the purposes of determining the nature and etiology of a pulmonary or respiratory condition, to include: allergic rhinitis, dyspnea, and environmental allergies.  The Veteran should be given a complete examination of any alleged areas of the condition. 

The examiner is asked to provide an opinion regarding if it is at least as likely as not (50 percent probability or greater) that the Veteran experiences a pulmonary or respiratory condition (if any) as a result of his military service.  A rationale should be associated with any conclusion in the examination report, and any tests needed should be performed.

2. Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claimed benefits not be granted, issue a supplemental statement of the case to the Veteran and his representative. Following this, return the case to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







